Title: To Thomas Jefferson from Jones & Howell, 12 November 1805
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Philadela. 12th Nov. 1805
                  
                  By the Schooner Jane Capt Pearson have sent to the address of Gibson & Jefferson Richmond Say 80 Bundles Nail Rods
                  
                     
                        
                        wt Ton 2.0.0.0 at £50
                        $266.67
                        
                     
                     
                        
                        
                              
                              port
                        
                             1.33
                        
                        
                     
                     
                        
                        
                        $268 00
                        
                     
                  
                  agreeable to Your directions we Shall also pay attention to Send You Two Tons more in Decr. as directed, You will perhaps be Surprised to find the Rod Iron Still advancing in price, but Such is the fact. and they are withal A very Scarce article with us still but the price will we presume render them more plenty after A while. 
                  We are respectfully Your Friends
                  
                     Jones& Howell
                     
                  
               